Citation Nr: 0917611	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  01-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for dizziness and imbalance 
problems, to include due to undiagnosed illness under the 
provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to June 1979 
and from June 1980 to December 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2001, the Board remanded this matter to the RO for 
additional development including a VA examination.  After 
accomplishing the requested actions to the extent possible, 
the RO continued the denial of the claim (as reflected in the 
December 2008 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the Veteran receives proper VCAA 
notice. 

The Board notes that the Veteran filed a claim for 
entitlement to service connection for dizziness and imbalance 
problems in 1999.  The evolution of the claim has since 
expanded the theories of entitlement to include direct 
service connection (38 C.F.R. § 3.303), secondary service 
connection (38 C.F.R. § 3.310), and service connection as a 
resulted of an undiagnosed illness (38 C.F.R. § 3.317).  
There has clearly been considerable question as to underlying 
etiology or disorder for the Veteran's symptoms, to include 
whether an actual disability/disorder exists.  

The Board observes that the Veteran served in the Southwest 
Asia Theater of operations during the Persian Gulf War; 
therefore, service connection may also be established under 
38 C.F.R. § 3.317.  Under that section, service connection 
may be warranted for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)). 
 
For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4). 
 
An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  There is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service for claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117, unlike those 
for direct service connection.  Gutierrez v. Principi, 19 
Vet. App. at 8-9.  Further, lay persons are competent to 
report objective signs of illness.  Id.  To determine whether 
the undiagnosed illness is manifested to a degree of 10 
percent or more the condition must be rated by analogy to a 
disease or injury in which the functions affected, anatomical 
location or symptomatology are similar.  See 38 C.F.R. § 
3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 
470 (2006). 


 
'Objective indications of chronic disability' include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

Nonmedical indications of a disability include events such as 
time lost from work, evidence that the Veteran had sought 
treatment for his or her symptoms and affirming changes in 
the Veteran's appearance, physical abilities and mental or 
emotional attitude.  See M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section E, 19(c).  In addition, lay statements 
(statements from persons not trained in a medical profession) 
from knowledgeable individuals may be accepted as evidence of 
nonmedical objective indications of chronic disability where 
an undiagnosed illness is manifested solely by symptoms which 
the Veteran reports and might not be verifiable by medical 
examination.  See M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section E, 19(d).  Specifically, a lay person's statement 
regarding the Veteran's complaints, when they began, how long 
they lasted and the severity of the observed symptoms or 
illness, may be sufficient to satisfy the requirements of 
objective indications of a chronic disability.  See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section D, 14(e).

Although numerous examinations have been conducted and 
opinions obtained, the Board observes that the Veteran has 
yet to have been provided notice of the information necessary 
to substantiate the Veteran claim with respect to the issue 
of undiagnosed illness under the provisions of 38 C.F.R. § 
3.317 as discussed above.  In the long evolution of the 
appeal, which only more recently raised the theory of 
entitlement to service connection under 38 C.F.R. § 3.317, 
there is no notice letter, Statement of the Case, or 
Supplemental Statement of the Case that discussed the tenets 
of claim for service connection based on an undiagnosed 
illness.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that a remand is required to provide the 
Veteran with proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.	The RO must provide the Veteran with 
VCAA notice with respect to service 
connection based on an undiagnosed 
illness under 38 C.F.R. 3.317 in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other 
applicable legal precedent.  Such 
notice should specifically apprise the 
Veteran of the evidence and information 
necessary to substantiate his claim as 
discussed above and inform him whether 
he or VA bears the burden of producing 
or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  

The RO should also specifically request 
that the Veteran provide any evidence 
in his possession that pertains to the 
claim as required by 38 C.F.R. § 
3.159(b) including any nonmedical 
objective evidence of the chronic 
disability.  The Veteran should also be 
provided an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an 
effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  A copy of the 
notification letter must be associated 
with the claims file.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for dizziness and imbalance 
problems.  If the benefit sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

